FILED
                           NOT FOR PUBLICATION
                                                                             JUN 12 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALEJANDRO GARCIA-JACOBO, AKA                     No.   18-55592
Carlos Aguilar Garcia,
                                                 D.C. No. 2:16-cv-05546-TJH
              Petitioner-Appellant,

 v.                                              MEMORANDUM*

MARION FEATHER,

              Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Terry J. Hatter, District Judge, Presiding

                             Submitted June 10, 2019**
                               Pasadena, California

Before: WARDLAW, BYBEE, and OWENS, Circuit Judges.

      Alejandro Garcia-Jacobo (Garcia) appeals the district court’s dismissal of his

petition for writ of habeas corpus under 28 U.S.C. § 2241 and motion to alter,

vacate, or set aside his sentence under 28 U.S.C. § 2255. Garcia sought relief from

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his 2010 and 2012 convictions for illegally re-entering the United States following

removal in violation of 8 U.S.C. § 1326(a), arguing that the removal order

underlying these convictions is invalid. The district court held that the REAL ID

Act, Pub. L. No. 109-13, 119 Stat. 231 (2005), deprives it of jurisdiction to review

the validity of a removal order in habeas proceedings and dismissed Garcia’s

motion. We review de novo a district court’s determination that it does not have

jurisdiction over a habeas corpus petition, Nettles v. Grounds, 830 F.3d 922, 927

(9th Cir. 2016) (en banc), and we affirm.

      “The REAL ID Act ‘expressly eliminated habeas review over all final orders

of removal,’ and provided that a petition for review in the court of appeals is the

‘sole and exclusive means for judicial review of an order of removal.’” Singh v.

Holder, 638 F.3d 1196, 1210 (9th Cir. 2011) (first quoting Singh v. Gonzales, 499

F.3d 969, 977 (9th Cir. 2007); then quoting 8 U.S.C. § 1252(a)(5)) (internal

citation omitted). The Act “restor[es] judicial review to its former settled forum

prior to 1996 by eliminating suits in district courts and funneling review of

removal orders directly to the courts of appeals.” Id. (citation and internal

quotation marks omitted). Where a habeas petition or motion directly implicates

an order of removal and would require a district court to “review the underlying

merits” of the order, the district court lacks jurisdiction over the petition or motion.


                                            2
See id. at 1210–11. On appellate review, we ask whether the habeas petition or

motion is “wholly intertwined with the merits” of the removal order. Id. at 1211.

       The district court correctly dismissed Garcia’s motion. In order to grant

Garcia relief from his illegal re-entry convictions, the district court would have

necessarily had to first declare his order of removal invalid. Garcia’s requested

relief thus fell outside of the district court’s jurisdiction.

       Further, 8 U.S.C. § 1326(d) is not an exception to the district court’s lack of

jurisdiction over Garcia’s motion. Section 1326(d) permits an alien “[i]n a

criminal proceeding under [§ 1326]” to “challenge the validity of the deportation

order” under limited circumstances. 8 U.S.C. § 1326(d). This is a civil habeas

proceeding under 28 U.S.C. §§ 2241 and 2255, not a criminal proceeding under

§ 1326. Thus, whatever exception to the REAL ID Act that § 1326(d) may provide

is not available to Garcia.

       The judgment of the district court is AFFIRMED.




                                              3